19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 1 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 2 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 3 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 4 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 5 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 6 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 7 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 8 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                   Pg 9 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 10 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 11 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 12 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 13 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 14 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 15 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 16 of 17
19-12834-smb   Doc 28-10   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 10
                                  Pg 17 of 17
